Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In claim 18, the result to be achieved "configured to improve quality for a patient's eye" is not clear.  When considering the optic on its own, the characteristics of the patient’s eye are not known, and thus any reference to that eye is regarded here as non-limiting.  The second result to be achieved "reducing coma or astigmatism" (claims 25-26) is not clear, in particular with respect to which entity the reduction should be measured / controlled. The description refers to a "standard IOL" without precisely defining how the standard IOL is determined nor compared with the lens of claim 18.  The angle of incidence of the light as defined in claim 18 is not defined, nor known. This is a major clarity issue since it is not even clear whether the lens provides a tilt or not. In the light of the description, both options seem possible (Fig 3C, 4A).
In claim 18, “existing lens” is unclear if the limitation refers to the native lens or a previously implanted IOL.  If a native lens is intended, the characteristics of the patient’s eye and lens are not known, and thus any reference to that eye is regarded as non limiting.  
In claims 18,20,21 “a peripheral retinal location” is not defined by the claims, and does not structurally define the claimed lens device on its own and thus is regarded as non limiting.
In claim 28 the language “the image has a modulation transfer function (MTF)” is confusing and not understandable because a lens system or optical system, not an image, has such a characteristic.
In light of the above statements with respect to claims 18,20,21,25,26,28 the claims are indefinite for attempting to claim the device in terms of a result to be achieved, rather than by specific structural features of the lens device required to achieve the functional results currently recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-28 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Li et al WO 2013/028992 (“Li”).  
Li discloses an optic for implantation with cornea and existing lens to improve image quality of an image produced by oblique incident light and focused at a peripheral retinal location, wherein the image quality is improved by reducing oblique astigmatism (claim 26). See paragraphs [0005,28,35,56,62] and Figures 10-11.   
Regarding claim 18 and 27 the oblique angle is the angle of incident light that is as little as 1 degree of the optical axis.  This sort of light is present in virtually every ambient light source.  The only exception to this is that of a laser aligned with the optical axis.  Also see Figure 3.
Regarding claims 18-21 the method may include obtaining characteristics of an eye as claimed (para [0056,0062-0065].
Regarding claims 22-24 the optic may include diffractive and prism features to shift light (para [0049,0054], Fig 7,10).
Regarding claims 25 see Figure 5.
Regarding claim 28, see paragraph [0050,57,58] and Figures 8-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 28 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li as applied supra to claims 1-27, and further in view of Simpson et al US 2006/0116763 (Simpson).  
Li meets the claim language but does not clearly disclose an MTF in the claimed range, if the claimed MTF range is given substantial structural weight in light of the unknown native eye anatomy and light angle characteristics as described above in the section 112 rejections.  
However, Simpson et al teaches that it was known to make similar lenses within the art that have the claimed MTF values to improve vision (see Figure 3).  For this reason, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan, before the effective filing date of the claimed invention, to make the lenses of Li to have MTF of greater than 0.5 as claimed for the same reasons that Simpson et al does the same or for the reason that it would have been a mere combination of known features to yield a predictable result; see MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774